ACCEPTED
                                                                      01-15-00845-CV
                                                           FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                11/23/2015 4:53:09 PM
                                                                CHRISTOPHER PRINE
                                                                               CLERK

                      N0. 01-15-00845-CV

                                                     FILED IN
                   IN THE COURT OF APPEALS    1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                                              11/23/2015 4:53:09 PM
                    FOR THE FIRST DISTRICT    CHRISTOPHER A. PRINE
                                                       Clerk
                     OF TEXAS AT HOUSTON


                       IN THE INTEREST OF
  D.L.T., D.L., D.L., T.L., D.W. aka D.T.W., D.W., CHILDREN



                      P.L.W., APPELLANT

                               VS.

           DEPARTMENT OF FAMILY & PROTECTIVE
                  SERVICES, APPELLEE



                      ON APPEAL FROM
                 THE 314TH DISTRICT COURT OF
                    HARRIS COUNTY, TEXAS
              TRIAL COURT CAUSE NO. 2014-03436J



       APPELLANT’S UNOPPOSED MOTION FOR FIRST
      EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

    COMES NOW DONALD M. CRANE (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, P.L.W.,



                        Page 1 of 6
respondent mother, and hereby files this unopposed motion for first

extension of time to file appellant’s brief, and in support thereof would

respectfully show as follows:



                                        I.

      Appellant’s parental rights were terminated by a Decree for

Termination signed by the Honorable John F. Phillips, Presiding

Judge, 314th District Court of Harris County, Texas, and entered

September 21, 2015, Cause No. 2014-03436J, styled “In the Interest of

D.L.T., D.L., D.L., T.L., D.W. aka D.T.W., Children; In the District

Court of Harris County, 314th Judicial District.”




                                       II.

      Appellant is presumed indigent and may proceed without

advance payment of costs as provided by Tex. R. App. P. 20.1(a)(3).




                                Page 2 of 6
                                       III.

      This is an accelerated appeal. Appellant’s brief is due November

23, 2015.

      The undersigned is requesting an extension of time up to and

including December 29, 2015, to prepare and file appellant’s brief citing

the undersigned’s desire for additional time to review the record (and

any supplementation) in this appeal.

      Appellate counsel would show that good cause exists to grant the

requested extension of time as he also is preparing the appellant’s brief

in Cause No. 01-15-00886-CV; styled: In the Interest of B.J., Jr., B.J.,

D.L., D.L., Children, said brief being due November 30, 2015, absent

request for a first extension.      Further, Appellate counsel also is

preparing the appellant’s brief in Cause No. 01-15-00862-CV, styled:

In the Interest of T.T.T., T.D.T., Jr., T.T., K.W., K.T., Children, said

brief being due December 2, 2015, absent request for a first extension,

as well as the appellant’s brief in Cause No. 01-15-00885-CV, styled:

In the Interest of J.A.O., Child, said brief also being due December 2,

2015, absent request for a first extension.

      Additionally,   appellate   counsel     will   be   making   several

appearances in the district courts of Harris County, Texas and a single



                               Page 3 of 6
appearance Monday, November 14 2015, in County Court Number

Two, Brazoria County, Texas, on a probate matter.

      Finally, this motion to extend time is filed in conformity with Tex.

R. App. P. 10.5.



      WHEREFORE, PREMISES CONSIDERED, P.L.W., Appellant,

prays that the Court grant her unopposed motion for first extension of

time to file appellant’s brief up to and including December 29, 2015, as

set forth above. Appellant prays for general relief.



                                             Respectfully submitted,




                                             /s/ Donald M. Crane
                                             Donald M. Crane
                                             810 South Mason Road, Suite
                                             350
                                             Katy, Texas 77450
                                             Telephone (281) 392-6611
                                             Facsimile (281) 392-5383
                                             State Bar No. 05005900

                                             donmcrane@gmail.com

                                             ATTORNEY AD LITEM ON
                                             APPEAL FOR
                                             APPELLANT P.L.W.



                               Page 4 of 6
                    CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                      /s/ Donald M. Crane
                                      Donald M. Crane




                    CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of November, 2015, a true
and correct copy of the foregoing Appellant’s Unopposed Motion for
First Extension of Time to File Appellant’s Brief was served in
accordance with the TRAP.


      1.    Dan-Phi V. Nguyen
            Assistant County Attorney
            1019 Congress Avenue, 15th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    Juliane (Juli) Crow
            P.O. Box 10152
            Houston, Texas 77206
            (713) 422-2389 fax

      3.    Gary Polland
            2211 Norfolk, Suite 920
            Houston, Texas 77098
            (713) 622-6334 fax



                              Page 5 of 6
4.   John R. Millard
     1 Sugar Creek Center Boulevard, Suite 925
     Sugar Land, Texas 77478
     1-888-501-6580 fax

5.   Douglas Ray York
     3355 West Alabama Street, Suite 100
     Houston, Texas 77098-1863
     (713) 586-5585 fax

6.   JB Lee Bobbitt
     1533 West Alabama Street, Suite 100
     Houston, Texas 77006
     (281) 476-7816 fax

7.   Michael Francis Craig
     1533 West Alabama Street, Suite 100
     Houston, Texas 77006
     (713) 526-3787 fax




                                    /s/ Donald M. Crane
                                    Donald M. Crane




                      Page 6 of 6